DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues in the response filed 10/19/2021 that the amendments to claims claim 1, 17, 27 would overcome the rejections of record and place the application in condition for allowance. The examiner agrees. New rejections are applicable to new claims 30-36 as stated below 
A call was made to the applicant for an examiner’s amendment to place the application in condition for allowance, however an agreement was not reached. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 30-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2007/0156164 to Cole.
As to claim 30, Cole discloses an apparatus capable of penetrating a thin membrane of the inner ear (paragraph 56,57, the punch device is capable of penetrating a thin membrane of “the inner ear” depending on the size of the inner ear, Cole discloses the device can make a 1 mm punch in paragraph 77,  which overlaps with the diameter of the middle ear as disclosed at least in paragraph 62 

    PNG
    media_image1.png
    292
    398
    media_image1.png
    Greyscale

As to claim 31, Cole discloses the valleys include an arcuate edged surface disposed between pairs of apices (figure 2a,b , the bottom of the edge surface that lead into one of the four surfaces can be the arcuate edged surface). 
As to claim 32, Cole discloses two of the four surface of the apices comprise portions of the arcuate edged surface disposed between pairs of apices (figure 2a,b). 
As to claim 33, Cole discloses two of the four surfaces of the apices comprise surfaces defined by two straight line cuts at a first angle and a second angle different from the first angle (figure 2a,b). The first surface and one of the 2nd/3rd surfaces seem to have two straight lines that would be at different angles. 
As to claim 34, Cole discloses the plurality of alternating apices and valleys defines two spaced apart serrated blades (figure 2a). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 35, 36 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2007/0156164 to Cole.
As to claim 35, Cole discloses the tubular member includes a bevel angle of about 15 degrees formed by the apices and longitudinal length of the tubular member (paragraph 67). Cole discloses the angle is between 5-60˚, therefore can read on the 15˚. The bevel angle will allow for the sharpness of the cutting edge. If it wouldn’t be inherent that the range of Cole would be able to read on the value of the claim limitation, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the bevel angle be 15 
As to claim 36, Cole discloses the tubular member has an outer diameter of about 0.8 to 1.1 mm (paragraph 76, 77). Cole discloses that the device will create a 1 mm punch. Since the cutting edge is the outer diameter of the punch, it would seem that the tubular member would be able to read on the claimed range. The outer diameter range will allow different sized punch holes. If it wouldn’t be inherent that the range of Cole would be able to read on the range of the claim limitation, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the tubular device having an outer diameter of about 0.8 to 1.1 mm since it has been held that discovering the optimum range for the size of the punch created involves routine skill in the art.  
Allowable Subject Matter
Claims 1-4, 6-12, 14-19, 22-25, 27, 28 are allowed. A call was made to the applicant for an examiner’s amendment to place the application in condition for allowance. However an agreement was not reached. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 6,193,129 to Bittner (previously cited as reference D in 892 filed 04/19/2021), U.S. Patent Publication 2008/0234602 to Oostman (previously cited as reference F in 892 filed 04/19/2021), U.S. Patent 5,782,852 to Foggia, U.S. Patent 6,610,235 to Lebouitz, U.S. Patent Publication 2005/0149088 to Fukuda, U.S. Patent Publication 2005/0171567 to DeHart, U.S. Patent Publication 2006/0135917 to . 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771